[Cite as State v. Jackson, 2017-Ohio-917.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                               :     APPEAL NO. C-160306
                                                   TRIAL NO. B-1502852
        Plaintiff-Appellee,                  :
                                                        O P I N I O N.
  vs.                                        :

JOHN JACKSON                                 :

     Defendant-Appellant.                    :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Vacated and Cause Remanded

Date of Judgment Entry on Appeal: March 15, 2017




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Carrie Wood, Assistant
Public Defender, for Defendant-Appellant.
                     O HIO F IRST D ISTRICT C OURT OF A PPEALS

M OCK , Presiding Judge.

       {¶1}      Defendant-appellant John Jackson was indicted on one count of

failing to provide a notice of a change of his address in violation of R.C. 2950.05, a

felony of the third degree. See R.C. 2950.99(A)(1). After a bench trial, the trial court

found Jackson guilty and sentenced him accordingly.

       {¶2}      In one assignment of error, Jackson claims that his conviction was

based upon insufficient evidence. While Jackson did not raise the issue, we must

first address the question of whether the trial court properly conducted a bench trial.

See State v. Diallo, 1st Dist. Hamilton No. C-100828, 2011-Ohio-5914, ¶ 2.

       {¶3}      Section 5, Article I, of the Ohio Constitution guarantees that the “right

of trial by jury shall be inviolate * * *.”       Because Jackson was tried for a serious

offense, he had to waive his right to a jury trial pursuant to R.C. 2945.05 for the trial

court to conduct a bench trial. See State v. Taylor, 1st Dist. Hamilton No. C-110062,

2011-Ohio-4648, ¶ 5. The waiver was required to be “in writing, signed by the

defendant, and filed in said cause and made a part of the record thereof.” R.C.

2945.05. In the absence of strict compliance with R.C. 2945.05, a trial court lacks

jurisdiction to try the defendant without a jury. State v. Pless, 74 Ohio St.3d 333,

337, 658 N.E.2d 766 (1996); State v. Meadows, 1st Dist. Hamilton No. C-140593,

2015-Ohio-3117, ¶ 2.

       {¶4}      In this case, there is nothing in the record to indicate that Jackson

waived his right to a jury trial. The transcript does not contain a hearing in which

Jackson executed a waiver, and no written waiver appears in the record. Since a jury

waiver was not properly executed, the trial court was without jurisdiction to conduct

a bench trial.

       {¶5}      Since the trial court lacked jurisdiction to proceed to a bench trial in

this matter, we vacate the judgment of the trial court and remand this cause with
                                              2
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS

instructions to proceed to a jury trial or to allow Jackson to properly execute a jury

waiver in order to proceed to a trial to the court.

                                                Judgment vacated and cause remanded.

CUNNINGHAM and MYERS, JJ., concur.

Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            3